In a proceeding pursuant to CPLR article 78 to review a determination of the Business Integrity Commission of the City of New York dated August 15, 2002, which denied the petitioner’s application for a license to operate a trade waste business, the petitioner appeals from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Partnow, J.), dated March 22, 2004, as denied its petition.
Ordered that the order and judgment is reversed insofar as appealed from, on the law, with costs, the petition is granted to the extent that the determination dated August 15, 2002, is annulled, and the matter is remitted to the Business Integrity Commission of the City of New York for a new determination of the petitioner’s application.
Under the rules of the Business Integrity Commission of the City of New York (hereinafter the Commission), the petitioner had 10 business days to submit a response to the Commission’s staff recommendation (see 17 RCNY § 2-08 [a]). The Commission violated that rule by failing to grant the petitioner an adjournment to file a supplemental response to the staff recommendation after the Commission erroneously omitted papers from the exhibits to the copy of the staff recommendation provided to the petitioner. The missing papers were specifically requested on June 24, 2002. In a partial response dated July 10, 2002, to the staff recommendation, the petitioner noted that *478those pages still had not been provided. Nevertheless, the missing pages were not forwarded to the petitioner until August 7, 2002. On August 8, 2002, the petitioner’s request for an adjournment of the August 9, 2002, due date was denied on the ground that the petitioner’s “silence contributed to the staff’s failure to apprehend the oversight.” Accordingly, the matter must be remitted to the Commission for a new determination.
In light of the above we do not reach any other issues. Ritter, J.P., Goldstein, Luciano and Crane, JJ., concur. [See 2 Misc 3d 1009(A), 2004 NY Slip Op 50239(U) (2004).]